DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: gas supplying unit in claims 13-16, which has been interpreted as a showerhead and equivalents thereto as described on page 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites the limitation “the first depth”.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, Examiner has assumed the claim was meant to refer to “a first depth”.  
Claim 6 recites the limitation “the method”.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, Examiner has assumed the claim was meant to refer to “a method performed by the apparatus”.
Clarification and/or correction is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2 and 5-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2008/0023441 to Tsai in view of U.S. Patent No. 8,323,451 to Ngai.
Regarding claims 1 and 5:  Tsai disclose a plasma processing apparatus substantially as claimed and comprising:  a chamber (see, e.g. para. 15) having a gas inlet (necessarily provided) and a gas outlet (necessarily provided);  a plasma generator (necessarily provided, see, e.g., abstract, paras. 7 and 16); and the apparatus capable of performing a method of:  a) providing a substrate (20/22) including a silicon containing film/surface and a mask (24) formed on the film; (b) etching the silicon-containing film through the mask to a first depth, thereby forming a recess in the silicon –containing film; (c) forming a protection film (28) at least on the mask and a side wall of the recess formed on the silicon-containing film after (a); and (d) etching the silicon containing film through the mask to a second depth, the second depth being greater than the first depth, wherein steps (c) and (d) are repeated.  Note:  repetition of (c) and (d), means that (b) can also be considered to happen after (a) at some point in the process. 
 Tsai teach a substrate processing method for patterning a substrate comprising:  providing a silicon substrate (20) with silicon film/surface (22) and a mask (24) formed thereon and then repeatedly performing a plasma etch and a carbon deposition step to form a deep opening until the deep opening has a predetermined aspect ratio wherein the method etches the wafer anisotropically and forms a deep opening having a hydrophilic surface of the sidewall (see, e.g., abstract, figures and accompanying text).
However, Tsai fails to disclose a controller configured to cause the apparatus to apparatus to perform the method steps. 
Nevertheless, such a provision is known in the art.  
For example, Ngai discloses a substrate processing system comprising: an etching apparatus (Fig. 2, 204) capable of performing a process using a plasma; and a film forming apparatus (210) connected to the etching apparatus through a transfer chamber (202).  The system allows for a substrate to undergo several processing steps in a single pass (i.e. introduction into the system).  The system may also include a memory including a program; and a processor configured to execute the program to operate the substrate processing system as desired as is well-known in the art (see, e.g., column 3, rows 26-27, column 3, rows 60 through column 4, rows 21).
Thus, it would have been obvious to one of ordinary skill in the art to have provided a memory including a program; and a processor configured to execute the program to operate the substrate processing system of Tsai as desired as is well-known in the art and as is taught by Ngai.
With respect to claim 2, the silicon-containing film of Tsai et al. is formed of a silicon-containing oxide film, a silicon nitride film or a stacked film of the silicon-containing oxide film and the silicon nitride film (see, e.g., para. 14).
With respect to claim 6, which is drawn to a method (rather than a step caused by the controller as in claim 1), Examiner notes again that the courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).
With respect to claim 7, Tsai teaches that the deposition step of a protection film may be repeated such that the protection film will consist of at least two layers.
With respect to claims 8-9, in Tsai, the protection film is formed by suppling a film forming gas containing a hydrocarbon gas (see, e.g., para. 15).
With respect to claim 10, Tsai fails to explicitly teach that the film forming gas contains ethylene gas.  However, Tsai teaches that other gases may be used (see, e.g., para. 19).  The courts have ruled that the selection of a known material based on its suitability for its intended use is prima facie obviousness.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 
With respect to claim 11, the plasma etching is performed with plasma generated by a gas containing a fluorocarbon (see, e.g., para. 19).
With respect to claim 12, Tsai fails to explicitly teach that the plasma etching is performed with plasma generated by a hexafluor-1,3-butadiene gas.  However, Tsai teaches that other gases may be used (see, e.g., para. 19).  The courts have ruled that the selection of a known material based on its suitability for its intended use is prima facie obviousness.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 
With respect to claims 13-16, although, not illustrated, the chamber of Tsai would necessarily have a gas inlet for any etching and deposition gas.  Additionally, Examiner notes that the type of gas introduced is considered a recitation of intended use and the courts have ruled claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai and Ngai as applied to claims 1-2 and 5-16 above, and further in view of U.S. Patent Pub. No. 2003/0173333 to Wang et al.
Tsai and Ngai disclose the apparatus substantially as claimed and as described above.
However, Tsai and Ngai fail to disclose steps (c) and (d) performed in the same chamber.
Wang et al. disclose a similar etching and deposition process wherein the steps are performed in the same chamber (see, e.g., para. 39), making it a known equivalent alternative, wherein the courts have ruled an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai and Ngai as applied to claims 1-2 and 5-16 above, and further in view of U.S. Patent No. 4,994,404 to Sheng et al.
Tsai and Ngai disclose the apparatus substantially as claimed and as described above.
However, Tsai and Ngai fail to disclose the step (c) is performed in non-plasma.
Wang et al. disclose a similar etching and deposition process wherein the steps are performed in the same chamber (see, e.g., para. 39), making it a known equivalent alternative, wherein the courts have ruled an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5-8, 11 and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,460,950. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially the same subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARLA A MOORE/Primary Examiner, Art Unit 1716